475 F.2d 43
John A. KLOSTER, Appellant,v.S. S. CHATHAM and Waterman Steamship Corporation, Appellees,
No. 72-1839.
United States Court of Appeals,Fourth Circuit.
Argued Feb. 7, 1973.Decided March 7, 1973.

John J. O'Connor, Jr., Baltimore, Md.  (O'Connor & Preston, P. A., Baltimore, Md., on brief), for appellant.
Randall C. Coleman, Baltimore, Md.  (Ober, Grimes & Shriver, Baltimore, Md., on brief), for appellees.
Before HAYNSWORTH, Chief Judge, BUTZNER, Circuit Judge, and BRYAN, District Judge.
PER CURIAM:


1
John Kloster, a longshoreman, brought this action for injuries he received while loading pipe from a gondola car into the S.S. CHATHAM.  Kloster alleged unseaworthiness and negligence of the ship's crew in permitting mooring lines to become slack.  The slack, he claims, allowed the CHATHAM to be washed against the pier by the wake of a passing vessel.  This movement, he says, caused the ship's hoisting line to dislodge a section of pipe which struck him.  The district court found neither unseaworthiness nor negligence.  However, deeming the case to involve a pierside injury, the court dismissed the suit for lack of admiralty jurisdiction on authority of Victory Carriers v. Law, 404 U.S. 202, 92 S.Ct. 418, 30 L.Ed.2d 383 (1971), and Snydor v. Villain & Fassio et Compania Internazionale di Genova Societa Reunite di Naviagaione S.P.A., 459 F.2d 365 (4th Cir. 1972).


2
While Kloster's complaint against the ship and its gear was sufficient to state a claim within the admiralty jurisdiction of the district court, the findings of fact on the merits of the case are not clearly erroneous.  Accordingly, the judgment of the district court is affirmed.